The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-3, 5-10 and 12-21 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for the sample being allantoic fluid and the biomarker amount being measured by mass spectrometry prior to determining a score value, does not reasonably provide enablement for the claims without these limitations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
With respect to the sample being only enabled for allantoic fluid, claim 1 requires a specific compound as the at least one biomarker.  Example 2 gives the results for performing the analysis in a non-invasive manner and only identified a biomarker that was not the claimed amino compound.  Thus the sample must be obtained invasively from the egg to measure the claimed amino compounds.  The paragraph on page 7, lines 7-10 of the instant specification teaches that if the analysis is performed invasively, this typically includes the extraction of a sample of egg material.  The sample is preferably taken from an embryonic fluid, preferably from the allantoic fluid in the case of avian species, since this will least likely harm the embryo.  The allantoic fluid typically is an excretory medium for the nitrogenous metabolites of an avian embryo.  Examiner notes that the instant disclosure does not show that other embryonic fluids would be expected to contain the specifically claimed biomarker at levels that would be usable to differentiate fowl gender.  Additionally, the fact that removal of other fluids are associated with the possibility of harming the embryo and the fact that the allantoic fluid is typically an excretory medium for the nitrogenous (amine containing) metabolites of an avian embryo would point to that fluid being the primary and/or only embryonic fluid that is both safe and expected to contain the amine compound required by claim 1.  Thus it is the only enabled embryonic fluid that can be used as a sample for the method.  
With respect to determining the biomarkers with mass spectrometry as the only enabled method, examiner notes that claim 1 sets a molecular weight range limitation of 140 to 190 g/mole.  Allantoic fluid appears to be a complex fluid having many components.  Mass spectrometry is well suited to determining biomarkers within that range of molecular weights, even within a complex fluid having multiple compounds.  However, a complex fluid having many components presents problems to detection of a single biomarker compound when signals overlap such as would be expected with most spectroscopic methods.  The newly cited Corion paper is an example of this.  While it does how that the sex can be determined by the infrared spectroscopic technique, the analysis appears to be one that looks at the total spectrum rather than one single compound in the egg.  Thus either the biomarker compound needs to be present at concentrations that they are easily detectable in the presence of other compounds, the detection signals for the biomarker and the other compounds do not interfere with each other or there needs to be some sort of process applied to the sample that separates the biomarker from other compounds or selectively creates a detectable biomarker from the sample.  The instant disclosure does not give concentrations of any of the disclosed biomarkers in allantoic fluid except 3-[(2-aminoethyl)sulfanyl]butanoic acid (see page 13, lines 23-29 of the instant specification).  This fails to show that the specifically claimed compound has a concentration that would allow detection in the presence of other compounds in allantoic fluid.  It also does not show that one can detect the disclosed biomarkers with other spectroscopic techniques such as IR, NMR or Raman spectroscopy.  Relative to this, examiner notes that a prior published application of applicant (WO 2014/021715 or US 2015/0260704) are directed to a similar method using NMR spectroscopy.  While the figures of that patent publication show that a proton NMR spectrum of chicken eggs can be used to identify several analytes/compounds, the instantly claimed biomarker was not one of the compounds that were pointed out as being present in the sample.  The instant disclosure also does not show that there are known assays or other instrumental methods that would allow one to measure/identify the claimed biomarker in allantoic fluid.  While page 10, line 10 to page 11, line 2 do teach that these types of techniques are possible to use, there is insufficient evidence provided to show that applicant or another has enabled the use of these techniques to detect/measure the claimed biomarkers in allantoic fluid.  Additionally, page 2, lines 14-26 of the instant specification describe several known techniques including NMR, HPLC and biospecific binding molecules and clearly teach that a disadvantage of most mentioned methods is that they are not able to allow for the non-destructive determination of the gender of a chicken, as larger quantities of metabolites are required which may not allow an embryo to subsist and fully develop once a sample has been taken.  The instant disclosure has not taught how this disadvantage might be overcome for at least these techniques.  Also, the methods require the use of equipment which is not typically employed at a chick farm due to cost or complexity, let alone offering an appropriate throughput for commercial chicken rearing.  Thus the instant disclosure also points to methods other than mass spectrometry as not being enabled.  Thus mass spectrometry is the only enabled biomarker detection/measurement method.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 9 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 has a scope beyond what is realistically enabled by the instant disclosure for claim 1.  Therefore it fail to properly further limit the enabled scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruins (WO2014/021715).  In the patent publication Bruins discloses choline, trimethylglycine, valine or glucose (180.1559 g/mole) as biomarkers to distinguish between male and female embryos of Gallus gallus, if determined in ovo.  The threshold values and correlation steps are implicitly disclosed by the multivariate data analysis of the different data groups (see e.g. example 2).  The reference further discloses "Developmental markers useful for the determination of the embryo age are preferably selected from amino acids, and their respective metabolites and/or precursors.  The investigators found that in particular the absolute and relative amounts of amino acids, more preferably Trimethyiglycine, also known as Betaine, Aspartate and Asparagine, Glutamate (147.1 g/mole) and Glutamine (146.2 g/mole) and Proline could be directly related to the developmental stage of an avian embryo in ovo.  This is highly relevant, since there are few features that allow determining the developmental stage, or age, of an avian embryo, in particular at early stages of the development." (p9-p11). Bruins discloses determining the presence of the analytes, i.e. metabolites and amino acids, in the sample material by multivariate statistical analysis of the mass spectral or NMR data (p6). With respect to claims 20-21, the apparatus for doing this is anticipatory of the elements of the claimed gender detection and analysis system.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bruins as applied to claims 20-21 above, and further in view of Daum (US 6,365,339).  Bruins does not teach that an amino compound with a molecular weight in the range of 140 -190 g/mole is capable of distinguishing between male and female embryos.
In the patent Daum teaches a method for gender determination of avian embryos.  During the embryo incubation process, the outer hard shells of eggs are drilled and samples of allantoic fluid are removed.  The allantoic fluids are directly introduced into an ion mobility spectrometer (IMS) for analysis.  The resulting spectra contain the relevant marker peaks in the positive or negative mode which correlate with unique mobilities which are sex-specific.  This way, the gender of the embryo can be determined.  Column 1, lines 54-63 teach that ion mobility spectrometry (IMS) offers a technique that can provide reliable results quickly, uses current genetic strains, and is less traumatic to the birds.  IMS also may be integrated into current hatchery process equipment (i.e. vaccination equipment) as an automated technique that is labor-saving and cost effective.  With the invented technique based on IMS, the sex of resulting birds can be determined prior to hatching from the egg, allowing the poultry industry to realize significant cost and labor savings while processing tens of millions of eggs per day.  The paragraph bridging columns 3-4 teaches that analysis of allantoic fluid in both the positive and negative mode indicates that there may be differences in the chemistry of male and female eggs that are detectable by IMS.  Although there is clearly variation in the data derived from the fluids, there are some potentially useful peaks for unique identification.  IMS peaks identified in the analysis of neat estradiol and estradiol in solution were generally not recognized in the allantoic fluid samples.  The peaks which may provide a unique sex identification had not been chemically identified.  Analysis of standards of the additional compounds known to be in allantoic fluid may provide a pathway for peak identification and resolution.  Also, IMS/MS (mass spectrometry) analysis may be used to positively identify the peaks of interest, and is currently being considered for future work.  Principal component analysis (PCA) is being investigated as a tool to extract sexing data from the spectra which may not be visually obvious.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the analysis system of Bruins the techniques taught by Daum using mass spectrometry for finding compounds that would include amino compounds such as those identified and used in the method of Bruins and others in allantoic fluid that are clearly different relative to the gender of the embryo because as shown by both Bruins and Daum there are compounds in allantoic fluid that differentiate between male and female embryos and the showing and teaching of Bruins that amino compounds and/or their metabolites are among those having the ability to distinguish between male and female embryos.    
Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive. In response to the amendments the rejection under 35 U.S.C. 112(b) has been withdrawn and all other rejections have either been modified or maintained.  The argument with respect to the withdrawn rejection is moot.  
With respect to the art rejections, claim 1 and the claims dependent therefrom have been removed from the rejections.  However claims 20-21 were not amended and are not dependent from claim 1.  Since the only argument directed toward anticipation rejection is that the change to claim 1 has overcome the rejection, claim 20 is not covered by the argument.  For that reason the argument is not persuasive.  Likewise the argument directed toward the obviousness rejection is directed to the biomarker that was added to claim 1.  Here again, because claim 20 is not dependent from claim 1, the argument is not persuasive.  
With respect to the rejection under 35 U.S.C. 112(a), claim 1 now requires the detection of a specific biomarker.  The example(s) clearly enable the detection of that biomarker in allantoic fluid with mass spectrometry.  However, the instant disclosure clearly teaches that several known techniques including NMR, HPLC and biospecific binding molecules have as a disadvantage that they require larger quantities of metabolites which may not allow an embryo to subsist and fully develop once a sample has been taken so that they are not able to allow for the non-destructive determination of the gender of a chicken.  Also as noted above, Bruins is directed to the detection of substances in eggs using NMR.  While it does show that certain substances can be detected, it does not show and applicant has not shown that the instantly claimed biomarker is one of the substances being detected.  Additionally, the newly cited Corion reference teaches that spectroscopic methods can be used to determine the sex of an embryo in an egg, there is no disclosure that show that the claimed compound is responsible for the ability to make that determination.  Additionally, while the instant disclosure does teach that other types of techniques are possible to use, there is insufficient evidence provided to show that applicant or another has enabled the use of these techniques to detect/measure the claimed biomarkers in allantoic fluid.  With respect to the fluid type, the instant disclosure teaches that allantoic fluid typically is an excretory medium for the nitrogenous metabolites of an avian embryo.  Thus one might expect substances to be present in that fluid at concentrations that are different from what might be found in other embryonic fluids.  Examiner notes that the instant disclosure does not show that other embryonic fluids would be expected to contain the specifically claimed biomarker at levels that would be usable to differentiate fowl gender.  Additionally, the fact that removal of other fluids are associated with the possibility of harming the embryo and the fact that the allantoic fluid is typically an excretory medium for the nitrogenous (amine containing) metabolites of an avian embryo would point to that fluid being the primary and/or only embryonic fluid that is both safe and expected to contain the amine compound required by claim 1.  Thus it is the only enabled embryonic fluid that can be used as a sample for the method.  For these reasons the arguments directed toward the rejection under 35 U.S.C. 112(a) is not persuasive.  
With respect to the rejection under 35 U.S.C. 112(d), as shown above, claim 1 is not enabled.  Thus the argument against claim 9 under 35 U.S.C. 112(d) is not persuasive.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited reference are related to sexing and/or gender determination of embryos in eggs.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797